Citation Nr: 0736104	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to service connection for a right wrist 
disorder.

6.  Entitlement to service connection for a left wrist 
disorder.

7.  Entitlement to service connection for sarcomas and cysts.

8.  Entitlement to service connection for Dupuytren's 
contracture.

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to service connection for residuals of 
chills and fever.

11.  Entitlement to service connection for a gastrointestinal 
disorder.

12.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1969 to August 
1971, including approximately eleven months in Vietnam; the 
appellant was awarded the Combat Infantryman's Badge (CIB) 
and the Air Medal.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision issued by the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2007, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  The 
transcript of the hearing shows that the appellant withdrew 
an appeal for a claim of entitlement to service connection 
for heart disease.  Therefore, the Board finds that the 
appeal for that claim has been withdrawn.  38 C.F.R. 
§ 20.204.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

2.  The appellant was awarded the Combat Infantryman's Badge 
(CIB), as well as the Air Medal, and is a veteran of combat.

3.  The appellant does not have a diagnosis of PTSD 
attributable to his in-service experiences.




4.  The competent evidence of record includes diagnoses of 
right and left ankle arthritis that is causally related to 
his active military service. 




5.  There is no radiographic evidence of the existence of any 
elbow, wrist or knee arthritis; there is no causal nexus 
between any one of these conditions and any incident of 
service.

6.  There is no causal nexus between the appellant's current 
left knee pathology and any incident of service.

7.  The appellant was treated during service for chills and 
fever, for a sebaceous cyst of the left forearm and for 
gastroenteritis; these conditions were acute and transitory 
and are not shown to have resulted in any current condition.

8.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

9.  The appellant was not treated for any colon polyps or 
testicular cysts while he was on active duty or until many 
years after service.

10.  The appellant's claimed sarcomas and cysts are not 
attributable to his active military service, including 
exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



2.  The criteria for the establishment of service connection 
for arthritis of the right and left ankle have been met.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



3.  The criteria for the establishment of service connection 
for a right elbow disorder, for a bilateral wrist disorder, 
for sarcomas and cysts, for Dupuytren's contracture, for a 
left knee disorder, for chills and fevers and for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. 
§§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
various service connection claims by correspondence dated in 
March 2003, July 2003, and December 2003.  Those documents 
informed the veteran of VA's duty to assist and what kinds of 
evidence the RO would help obtain.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Vet Center 
treatment records and private treatment records are also 
included in the claims file.

Pursuant to the duty to assist, the appellant was afforded 
various VA medical examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In addition to the VA medical examinations, a personal 
hearing at the RO and a Board videoconference hearing were 
conducted.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a letter dated in November 2006.  In 
addition, such information is not applicable to the service 
connection claims the Board has denied in this case.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore prejudice the veteran.  The appellant was provided 
with notice as to the medical evidence needed for service 
connection for PTSD and the other claimed conditions, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant's DD 214 reflects that he was awarded the CIB.  
This award clearly reflects that the appellant is a veteran 
of combat and that the provisions of 38 U.S.C.A. § 1154(b) 
apply.  A combat veteran's assertion of an event during 
combat is presumed true, if consistent with the time, place 
and circumstances of such service, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) interpreted 38 U.S.C.A. § 1154(b) to 
mean that 38 U.S.C.A. § 1154(b) creates a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected and lightens the burden of a veteran who 
seeks benefits for an alleged service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service.  However, the 
Federal Circuit Court has held that a veteran still has to 
provide the required nexus between the in-service occurrence 
of an event and a current disability.  Wade v. West, 11 Vet. 
App. 302 (1998). 

A. PTSD

The appellant contends that he has PTSD as a result of his 
experiences in Vietnam.  He testified at his June 2005 
personal hearing at the RO that he has nightmares and that he 
thinks about being in Vietnam.  (The Board notes that service 
connection for a nightmare disorder was granted in a November 
2006 rating decision.)  The appellant stated that he was not 
in receipt of any treatment for PTSD.  The appellant's spouse 
also provided information about the appellant's sleep 
disturbances.  During the April 2007 videoconference hearing, 
it was acknowledged that there was no diagnosis of PTSD in 
effect for the appellant.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The diagnostic criteria, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.

According to the current criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id.  The occurrence of a stressor is an adjudicatory 
determination.

As with any other disability claimed to be related to 
service, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) [Citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in disability" 
in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. Brown, 4 Vet. 
App. 216, 219 (1993) (A "disability" is a disease, injury, or 
other physical or mental defect.").

In this matter, the competent evidence does not demonstrate a 
diagnosis of PTSD.  Review of the appellant's service medical 
records does not reveal any complaints of psychiatric 
problems.  The appellant was not treated for, or diagnosed 
with any psychiatric problem while he was in service.  The 
report of the appellant's July 1971 separation examination 
indicates that he was psychiatrically normal.

The appellant was first seen at a Vet Center in January 2005.  
Reports dated in that month, and in February 2005, state that 
the appellant's symptoms were consistent with sub-diagnostic 
PTSD.

Review of private and VA outpatient treatment records dated 
between 1999 and 2006 revealed that the appellant had been 
assigned diagnoses of anxiety and a depressive disorder.  A 
Disability Determination Service (Social Security 
Administration) psychological evaluation was conducted in 
July 2003; the appellant was assigned an Axis I diagnosis of 
depressive disorder, not otherwise specified.  While PTSD 
features were noted, no diagnosis of PTSD was rendered.

The appellant underwent a VA psychiatric examination in May 
2006; the examiner reviewed the appellant's records.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The appellant reported symptoms of nightmares and depression.  
He also mentioned anxiety and nervousness, as well as 
irritability and social isolation.  After examining the 
appellant, the VA psychiatrist rendered Axis I diagnoses of 
nightmare disorder and dysthymic disorder.  The examiner 
concluded that the appellant's mental health symptoms did not 
warrant a diagnosis of PTSD.  

The most current evidence of record does not include any 
diagnosis of PTSD.  The Board accordingly finds that the 
competent medical evidence shows that appellant does not have 
PTSD.  Private and VA medical evidence indicates that the 
appellant has reported symptoms of PTSD, but Social Security 
Administration, Vet Center and VA examiners, as well as 
outpatient mental health practitioners, have consistently 
rendered diagnoses of depression/depressive disorder and 
nightmare disorder and have specifically stated that PTSD is 
not present.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences PTSD that is due to in-service 
occurrences.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  To the extent that his statements represent evidence 
of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of a 
psychiatric disorder, nor do they establish a nexus between 
an acquired psychiatric condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  The same holds true for the appellant's spouse 
and his representative.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  

Based on the foregoing, the Board concludes that the evidence 
presented for and against the claim for PTSD- whether on a 
direct basis or a presumptive basis- is not in approximate 
balance such that a grant of the requested benefit is 
required by 38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  The claim is therefore 
denied.

B. Bilateral ankle arthritis

The appellant testified at his June 2005 personal hearing at 
the RO that his right and left ankles ache all of the time.  
He said that he had to jump out of helicopters that were 
fifteen to twenty feet off of the ground while he was in 
service and that he had to do this several times while he was 
in Vietnam.  The appellant also testified at his April 2007 
videoconference hearing that this jumping and landing on his 
feet caused his ankles to hurt and that the problem has 
continued to get worse.  He reported that he did not receive 
any treatment for his ankles while he was overseas.

Review of the service medical records reveals no complaints 
or treatment referable to the ankles.  Moreover, while the 
veteran noted foot trouble in a report of medical history 
completed at the time of a February 1971 physical 
examination, and again at his separation examination in 1971, 
objective findings were normal on both occasions.  

Following service, private and VA outpatient records reveal 
that the appellant has complained of aching joints, including 
the ankles, during the past several years.  
However, the competent evidence does not demonstrate current 
chronic ankle disability.  Indeed, ankle x-rays taken in 
conjunction with a May 2006 VA examination demonstrated the 
presence of small plantar calcaneal spurs on the right and 
the left, but did not show degenerative arthritis.  A 
diagnosis of "arthritis" is indicated, but this is 
inconsistent with the examiner's finding in that same report 
that the veteran's ankles were normal except for the spurs.  
It is also inconsistent with a subsequent August 2006 VA 
examination report in which the examiner was "unable to find 
any objective evidence" of any significant ankle problems.  

Based on the above, a current disability of the bilateral 
ankles has not been shown.  Accordingly, the claim must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board acknowledges that the VA examiner in May 2006 found 
that it was more likely than not that the veteran's arthritis 
was attributable to active service.  However, as discussed 
above, there is no radiographic demonstration of arthritis.  
The inconsistencies in the May 2006 examination report limit 
its probative value.  

In a later August 2006 VA examination report, the VA examiner 
expressed his opinion that the symptoms that the veteran is 
currently experiencing were not the result of his military 
service.  This opinion is found to have greater weight than 
the May 2006 opinion because it is more internally consistent 
and logically presented.  

The Board recognizes the veteran's combat status and does not 
dispute his contentions as to in-service injury of his 
ankles.  However, the weight of the overall evidence, as 
described above, fails to demonstrate any arthritis by x-ray 
findings and the more probative VA examination report rejects 
a causal relationship between any current ankle complaints 
and active service.  

In conclusion, the weight of the competent evidence does not 
demonstrate a current bilateral ankle disability that is 
attributable to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

C.  Elbows, wrists, contracture and left knee claims

The veteran is claiming entitlement to service connection for 
disability of the elbows, wrists, and left knee.  He 
testified at his June 2005 personal hearing at the RO that 
his right elbow aches all of the time; he said that he had 
hit his elbow on rocks and trees in Vietnam.  He also 
described aching in his right and left wrists.  He further 
stated that Dupuytren's contracture was related to an 
incident in service where he burned the tops of his hands.  

During his April 2007 videoconference hearing, the 
appellant's spouse testified that the appellant was not using 
a knee brace at the time of their marriage in 1971, but that 
he had a long history of self-care for his knee complaints.  
The appellant testified that his right elbow was sore all of 
the time and that he had no idea of when he had first gotten 
treatment for the elbow.  He said that his wrists would ache 
and hurt with use.  He did not know when the onset of this 
was, only that it had been years.  This included the 
contracture condition.

Review of the appellant's service medical records reveals 
that the appellant underwent a pre-induction examination in 
May 1968.  An associated consultation sheet indicates that 
the appellant had had an injury to the right knee in 1967, 
and that he was claiming residual disability.  Radiographic 
examination of the knee was negative and the clinical 
impression was that the appellant had an essentially normal 
right knee.  None of the other claimed medical conditions was 
noted on examination.  The appellant underwent an induction 
examination in July 1969.  No elbow, wrist, hand, or knee 
condition was found on examination.  

The service medical records further show that in June 1970, 
the appellant complained of an ache in his knee for one 
month.  He was noted to have been involved in an auto 
accident three years prior with resultant sprained knees.  On 
physical examination, there was no swelling and the ligaments 
were strong.  The appellant underwent an annual examination 
in February 1971; the associated report of medical history 
indicates that the appellant reported bilateral injury to 
knees in a motorcycle accident.  The examiner noted that the 
pre-service knee injury had not resulted in any profile.  On 
examination, the clinical evaluation was normal for all 
categories.  In June 1971, the appellant reported that he had 
hurt his left knee in a car accident a week before; he also 
complained of a history of knee pain times twelve months.  On 
physical examination, no pathology was noted.  The appellant 
underwent a separation examination in July 1971; he reported 
that he had hurt his left knee in a wreck five years prior 
and then again in 1970.  He reported that he still had 
occasional pain.  On physical examination, the clinical 
evaluation was normal for all categories.  

The RO obtained the records associated with the appellant's 
application for, and award of, Social Security Administration 
disability benefits.  A September 2003 document indicates 
that the appellant had been found disabled due to his 
affective/mood disorder and his essential hypertension.  A 
July 2003 examination report included a review of systems 
that revealed a history of left hand tendon release surgery.  
Physical examination revealed 5/5 strength in all 
extremities.  The wrists and elbows showed no tenderness, 
deformity or swelling and range of motion was normal.  There 
was no crepitus, tenderness or deformity of the knees; range 
of motion was normal.  Radiographic examination of the knees 
was normal.   

Private treatment records indicate that the appellant 
fractured his left little finger in August 2002.  

Review of the appellant's VA treatment records, dated between 
2002 and 2006, indicates that the appellant complained of 
generalized pain in both knees, legs and between the 
shoulders in December 2002.  There was no myalgia, joint 
swelling or stiffness and no weakness.  After physical 
examination, the clinical impression was chronic arthralgias.  
In February 2003, the appellant complained of pain in his 
left hand and he was unsure of whether it was from the old 
Dupuytren's or the left little finger fracture.  The 
diagnosis was chronic Dupuytren's.  An August 2005 note 
states that the appellant had undergone Dupuytren's surgery 
on his left hand.  A June 2006 treatment note indicates 
complaints of generalized aches.  On physical examination, 
joint range of motion was within normal limits in all major 
joints.  There was no muscular atrophy.  Muscle strength was 
5/5 in all extremities.  There was no joint swelling, 
instability, tenderness or edema.  The clinical impression 
was myofasical syndrome, chronic pain syndrome and 
polypharmacy.  The appellant complained of degenerative joint 
pain over his entire body.  

The appellant underwent a VA joints examination in May 2006.  
The appellant complained of joint pain in his wrists, elbows 
and left knee.  Inspection of the left knee was normal.  The 
collateral ligaments were stable.  Motion of the left knee 
was from zero to 124 degrees.  The wrists appeared grossly 
normal.  There was no evidence of pain on motion.  The 
examiner noted that radiographic examination of the knees, 
performed in November 2005, had been normal.  May 2006 MRI 
examination of the appellant's left knee revealed a probable 
partial tear of the posterior horn of the lateral meniscus 
with adjacent meniscal cyst.  May 2006 radiographic 
examination of both wrists showed no acute fracture or 
dislocation; the joint spaces were maintained and the carpal 
bones were aligned.  There was no soft tissue swelling.  The 
radiocarpal joints were unremarkable.  Radiographic 
examination of the elbows, conducted in November 2005, showed 
no acute fractures or dislocations.  There was no joint 
effusion.  Joint spaces were maintained.  The soft tissues 
were unremarkable.  The examiner rendered diagnoses of 
anterior cruciate ligament strain of the left knee; meniscus 
derangement of the left knee; and arthritis of the wrists, 
elbows and knees whose cause was unknown.  The examiner did 
not render an opinion as to the onset date or the etiology of 
the left knee pathology.

Thereafter, the appellant's claims file was reviewed by 
another VA physician in August 2006.  The reviewer stated 
that he was unable to find any objective evidence in the 
appellant's medical records in evidence of any significant 
problems with the wrists or the elbows.  The reviewer stated 
that he did not find the left knee meniscal pathology or the 
elbow and wrist complaints to be etiologically related to 
service.  The reviewer also stated that a Dupuytren's 
contracture is not the result of injury and that the cause of 
the condition is not known.  The reviewer stated that he 
could not see any way that the contracture could have been 
caused by any incident of service.  
 
For the reasons discussed below, the Board finds that the 
totality of the medical and nonmedical evidence of record 
fails to show that any currently demonstrated pathology 
referable to the elbows, wrists, Dupuytren's contracture, and 
left knee is causally related to service by way of direct 
incurrence or by manifestation within the presumptive period.  
Therefore, the Board concludes that the claims for 
entitlement to service connection for those conditions must 
be denied.  The Board also notes that the evidence of record 
is not in equipoise on the question of whether the 
appellant's claimed conditions should be service connected.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board notes that service connection may be granted for a 
chronic disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Certain chronic disabilities, 
including arthritis, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service even though 
there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
order for service connection to be warranted, there must be 
evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The lack of any evidence of a diagnosis of any one of the 
claimed conditions until more than twenty-five years after 
the appellant's 1971 separation from service is itself 
evidence which tends to show that no such claimed condition 
was incurred in service.  Indeed, in the absence of 
demonstration of continuity of symptomatology, the post-
service findings are too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

To the extent that the appellant complains of pain, without a 
diagnosed or identifiable underlying malady or condition, the 
symptom does not, in and of itself, constitute a disability 
for which service connection may be granted. Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Furthermore, there is no radiographic evidence of any elbow, 
knee or wrist arthritis.  As previously noted, in the absence 
of proof of a current disease or injury, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no radiologic or x-ray 
evidence of record of the existence of any arthritis of the 
elbows, wrists or knees.  The Board concludes that service 
connection for such arthritis is not warranted.  

Even assuming, arguendo, that the appellant does currently 
suffer from some wrist or elbow pathology, he has not 
presented any competent medical evidence of a nexus between 
service and any elbow or wrist condition.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

To the extent that the appellant is shown to have Dupuytren's 
contracture, and a left knee disorder, such evidence is 
reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be shown a nexus to some incident of 
military service. 

Secondly, while the evidence of record indicates that the 
appellant sought in-service treatment for complaints of left 
knee pain, there is no evidence of record to suggest that a 
chronic left knee disorder or a chronic cyst-related 
condition existed within one year of the appellant's service 
separation in August 1971.  

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
joint complaints, Dupuytren's contracture, or left knee 
pathology are in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the appellant's current claimed 
pathology and his active service.

The Board notes that the written statements and testimony of 
the appellant, his spouse and his representative to the 
effect that his claimed conditions are causally connected to 
his active service are not probative as there is no evidence 
in the record that any one of them has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only competent 
medical opinions of record - those of the 2006 VA examiners - 
did not attribute the appellant's claimed conditions to any 
aspect of his military service.

After consideration of the entire record and the relevant 
law, the Board finds no support for the conclusion that the 
appellant's claimed elbow, wrist, knee, and contractures 
conditions are not related to his active service.  While it 
is apparent that the appellant does currently experience 
diagnosed pathology, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of any 
claimed condition and service.  Furthermore, there is no 
competent medical opinion that etiologically links any one of 
these claimed conditions to the appellant's active military 
duty.  On the contrary, the 2006 medical opinions do not 
attribute the claimed conditions to service and find no 
etiological connection to service.

As there is no competent evidence of record of any nexus 
between any of the appellant's claimed disorders or pathology 
and his service, including as a residual of herbicide 
exposure, the Board concludes it is not as likely as not that 
the appellant currently experiences residuals of exposure to 
herbicides or that his claimed conditions are directly 
related to his military service.  Thus, the Board finds that 
the preponderance of the evidence is against each one of the 
appellant's claims for service connection.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  Therefore, the appellant's 
claims for service connection for such are denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
various service connection claims.  Because the preponderance 
of the evidence is against each one of these service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

D.  Sarcomas/cysts, residuals of chills and fever, and 
gastrointestinal disorder claims

The appellant is claiming entitlement to service connection 
for scarcomas/cysts, residuals of chills and fever, and a 
gastrointestinal disorder.  At his June 2005 personal hearing 
at the RO he expressed his belief that the cysts he currently 
had in his testicles were related to the cyst that was 
removed from his left arm while he was in service.  He also 
said that some kind of cyst was causing the problems with his 
hands.  The appellant further testified that he currently 
experiences chills and fevers once or twice a week and he 
stated that he was treated in service for the same thing.  

During his April 2007 videoconference hearing, the appellant 
testified that he was treated for a high fever and for chills 
and fever while he was in service.  He said that he was still 
having them.  The appellant further testified that he was not 
getting any medical treatment for these chills and fevers.  
He said that he did not remember the details of his 
gastrointestinal condition in service.  He was unsure of the 
diagnosis and he did not know whether the current diagnosis 
was gastroesophageal reflux disease (GERD) or irritable bowel 
syndrome (IBS).  The appellant reported that he had had a 
cyst cut out of the inside of his elbow in 1970, that VA had 
cut the same thing out of the palm of his hand and that he 
currently had cysts on his testicles.  

Review of the appellant's service medical records reveals 
that the appellant underwent a pre-induction examination in 
May 1968.  That examination did not note any of the 
conditions in question.  The appellant underwent an induction 
examination in July 1969.  No gastrointestinal condition was 
found on examination.  No sarcomas or cysts were noted.  No 
problems with chills and/or fevers were noted.  At the end of 
June, the appellant complained of diarrhea with cramping 
pain.  Ova and parasite examination was negative.  The next 
month, he complained of headaches, malaise, myalgia, fever 
and stomach cramps; physical examination was essentially 
negative.  As of July 27, 1970, all malaria smears had been 
negative and the appellant had been afebrile for 48 hours.  
He was therefore discharged and the final diagnosis was acute 
gastroenteritis.  In September 1970, a cystic mass was noted 
on the superanterior aspect of the left forearm.  The 
clinical impression was sebaceous cyst and it was surgically 
removed.  In October 1970, the appellant reported that he was 
still experiencing diarrhea.  The appellant underwent an 
annual examination in February 1971, which revealed normal 
findings for all categories.   The appellant underwent a 
separation examination in July 1971.  On physical 
examination, the clinical evaluation was normal for all 
categories.  

Review of the post-service medical records reveals that the 
appellant was seen by a private doctor between 1999 and 2005.  
In May 2001, the appellant complained of chills times one 
week; the doctor rendered a diagnosis of frequent chills.  A 
February 2005 note indicated that the appellant had a 
previous medical history that included a stomach ulcer, a 
colon bleed, IBS and arthritis.

Private hospital records indicate that the appellant was 
treated for internal and external hemorrhoids in August 2001.  
He was also diagnosed with mild proctitis and mild 
hemorrhagic colitis of the sigmoid colon at that time.  The 
appellant underwent a biopsy that month and the associated 
surgical pathology reports indicate a microscopic diagnosis 
of resolving acute self-limited colitis.  

The RO obtained the records associated with the appellant's 
application for, and award of, Social Security Administration 
disability benefits.  A September 2003 document indicates 
that the appellant had been found disabled due to his 
affective/mood disorder and his essential hypertension.  A 
July 2003 examination report included a review of systems 
that revealed a history of bleeding ulcer; the appellant's 
denial of problems with diarrhea or constipation; and a 
history of left hand tendon release surgery.  

The appellant's VA treatment records, dated between 2002 and 
2006, include a December 2002 report containing a review of 
systems.  That report revealed no diarrhea, constipation, 
weight gain or loss, nausea, vomiting, heartburn, 
regurgitation or excessive belching.  Biopsies performed in 
August 2003 revealed mild inactive chronic gastritis and 
tubular adenoma in the two removed cecum colon polyps.  An 
August 2005 note states that the appellant had had a cyst 
excised from a testicle and that he had undergone Dupuytren's 
surgery on his left hand.  A March 2006 note indicates that 
the appellant had had a nonmalignant polyp removal at an 
outside hospital in 1999.  The appellant was without 
headaches, numbness or tingling.  He reported having night 
spells of fevers and chills the prior few months.  In June 
2006, the appellant denied nausea, vomiting, constipation and 
diarrhea.  He complained of generalized aches.  In July 2006, 
bilateral scrotal pain, status post bilateral epididymal cyst 
excisions, was noted.  The appellant complained of 
degenerative joint pain over his entire body.  He was noted 
to have had two a colonoscopy in August 2003, with two 
tubular adenomas removed.  EGD testing that same month had 
revealed chronic gastritis.  In August 2006, the appellant 
sought treatment for bleeding into the toilet.  He described 
melena with no constipation, diarrhea, nausea or vomiting.  
The previous medical history included IBS and arthralgia.  

The appellant underwent a VA gastrointestinal examination in 
May 2006; the examiner reviewed the claims file and noted 
that the appellant had been treated for 
gastroenteritis in Vietnam.  The appellant reported a history 
of alternating constipation and diarrhea over the previous 
fifteen years; this was being treated with medication.  The 
appellant reported occasional rectal bleeding.  After 
examining the appellant, the VA physician rendered diagnoses 
of IBS, status post surgical polypectomy for adematous polyps 
of the colon; GERD; and peptic ulcer disease that was 
asymptomatic.  The examiner concluded that the appellant's 
episode of gastroenteritis experienced in 1970 was less 
likely than not related to his current gastrointestinal 
symptomatology.  

For the reasons discussed below, the Board finds that the 
totality of the medical and nonmedical evidence of record 
fails to show that any currently demonstrated pathology 
referable to the claims of entitlement to service connection 
for sarcomas/cysts, residuals of chills and fever, and 
gastrointestinal disorder are causally related to service by 
way of direct incurrence or by manifestation within the 
presumptive period.  Therefore, the Board concludes that the 
claims for entitlement to service connection for those 
conditions must be denied.  The Board also notes that the 
evidence of record is not in equipoise on the question of 
whether the appellant's claimed conditions should be service 
connected.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

The Board will first demonstrate that an allowance of service 
connection is not possible here on a presumptive basis for 
the disabilities at issue.  It is initially noted that the 
presumptive provisions for chronic diseases, under 38 C.F.R. 
§ 3.307(a)(3) do not apply to the claimed conditions at issue 
here.  However, the presumptive provisions relating to 
herbicide exposure are for consideration.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the present case, the competent evidence of record 
indicates that the appellant had active service in Vietnam 
where he was exposed to herbicides.  However, to date, the 
medical evidence does not indicate that he has been diagnosed 
with any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Tubular adenomas and testicular cysts are not 
entitled to the presumption of service incurrence due to 
Agent Orange exposure.  Nor is IBS or GERD.  The appellant is 
not entitled to a presumption that his claimed 
disorder/symptoms are related to exposure to herbicide agents 
used in Vietnam.  As a matter of law, the appellant cannot 
receive the benefit of a presumption that any one of his 
claimed condition was caused by his exposure to Agent Orange 
or other herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claims 
on a direct basis.

The lack of any evidence of a diagnosis of any one of these 
conditions until more than twenty-five years after the 
appellant's 1971 separation from service is itself evidence 
which tends to show that no such claimed condition was 
incurred in service.  Indeed, in the absence of demonstration 
of continuity of symptomatology, the post-service findings 
are too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

To the extent that the appellant is shown to have current 
cysts, fever or chills, and gastrointestinal disorders such 
as IBS and GERD, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service. 

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for fevers and chills diagnosed 
as symptoms of gastroenteritis in July 1970, and that this 
condition resolved without sequelae.  There is no medical 
evidence of record to establish that he incurred any 
gastrointestinal disorder that was other than acute and 
transitory.  Likewise, while the appellant had a sebaceous 
cyst surgically removed from his left forearm, there is no 
evidence to show that a chronic cyst-related condition was 
incurred in active service.  

Nowhere in the evidence of record is there found any clinical 
notation suggesting that the any current condition manifested 
by fever and chills, gastrointestinal pathology or cysts are 
in any way linked to any incident of his active service.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the appellant's current claimed pathology and his 
active service.

The Board notes that the written statements and testimony of 
the appellant, his spouse and his representative to the 
effect that his claimed conditions are causally connected to 
his active service are not probative as there is no evidence 
in the record that any one of them has any medical knowledge 
or expertise to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The only competent 
medical opinions of record - those of the 2006 VA examiners - 
did not attribute the appellant's claimed conditions to any 
aspect of his military service.

After consideration of the entire record and the relevant 
law, the Board finds no support for the conclusion that the 
appellant's claimed cysts, chills and fevers, and 
gastrointestinal conditions are related to his active 
service.  While it is apparent that the appellant does 
currently experience diagnosed pathology, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of any claimed condition and service.  
Furthermore, there is no competent medical opinion that 
etiologically links any one of these claimed conditions to 
the appellant's active military duty.  On the contrary, the 
2006 medical opinions do not attribute the claimed conditions 
to service and find no etiological connection to service.

As there is no competent evidence of record of any nexus 
between any of the appellant's claimed disorders or pathology 
and his service, including as a residual of herbicide 
exposure, the Board concludes it is not as likely as not that 
the appellant currently experiences residuals of exposure to 
herbicides or that his claimed conditions are directly 
related to his military service.  Thus, the Board finds that 
the preponderance of the evidence is against each one of the 
appellant's claims for service connection.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  Therefore, the appellant's 
claims for service connection for such are denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
various service connection claims.  Because the preponderance 
of the evidence is against each one of these service 
connection claims, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).



ORDER

Service connection for PTSD is denied.

Service connection for arthritis of the right ankle is 
denied.

Service connection for arthritis of the left ankle is denied.

Service connection for an elbow disorder, a wrist disorder, 
sarcomas and cysts, Dupuytren's contracture, a left knee 
disorder, chills and fever residuals and a gastrointestinal 
disorder is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal for the skin disorder claim.  
Accordingly, further appellate consideration will be deferred 
and this issue is REMANDED to the AMC/RO for action as 
described below.

The appellant was treated in service for an erythematous rash 
on his thighs and legs that was diagnosed, in June 1970, as 
milaria (heat rash or prickly heat).  The appellant was 
dispensed prickly heat lotion at that time.  The current 
medical evidence of record indicates that a private doctor 
has prescribed Elocon (1%) to the appellant for the treatment 
of a skin disorder.  The VA physician who examined the 
appellant, in May 2006, did not observe any rash and 
therefore, as there was no rash to compare to the rash 
diagnosed in service, was unable to relate the current 
complaints to service.  However, the transcript from the 
April 2007 videoconference hearing indicates that the 
appellant submitted some photographs relating to his claim of 
entitlement to service connection for a skin disorder.  These 
photographs, which presumably show the current existence of a 
rash, have not been included in the claims file.  
Furthermore, the appellant did not submit a written waiver of 
consideration of that additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304; Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore the skin disorder claim must be remanded 
for additional development.

Furthermore, the medical evidence of record is insufficient 
for the Board to render a decision on the onset date or 
etiology of the appellant's claimed skin disorder.  The 
considerations described above require a remand for further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding the skin 
disorder claim he has in his possession, 
including photographs.

2.  The AMC/RO must associate the 
photographs discussed in the transcript 
of the April 2007 videoconference hearing 
with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including VA, that 
have treated him for any skin rash 
conditions since 1971.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured, with assistance 
from the appellant as needed.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  The AMC/RO should arrange to have the 
claims file reviewed by a dermatologist.  
The reviewer is requested to review the 
pertinent medical records, including 
photographs, and provide a written 
opinion as to the presence, etiology and 
onset of any skin disorder found.  In 
particular, the reviewer should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current skin 
disorder is attributable to any disease 
or injury suffered during his active 
service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.

Specifically, the reviewer is requested 
to provide an opinion as to the medical 
probability that any documented skin 
disorder is related to symptoms or signs 
the appellant may have had in service or 
within a short time thereafter.  The 
reviewer should also discuss, with degree 
of medical probability expressed, whether 
any signs or symptoms noted in service or 
within one year of service separation are 
the first manifestations of said 
disorders, as well as the approximate 
date of onset thereof.

The reviewer is also specifically 
requested to render an opinion as to 
whether it is at least as likely as not 
that the appellant's current skin 
disorder for which he is prescribed 1% 
Elocon is the same as the condition 
diagnosed as 'milaria' in June 1970.  The 
clinical significance of any intervals of 
time which demonstrate an absence of 
medical treatment should be discussed.  
Any opinion expressed must be accompanied 
by a written rationale.  

5.  The AMC/RO should review the claims 
file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any part of 
the development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the dermatological review 
report.  If the report does not include 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.  38 C.F.R. § 4.2.  

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination is necessary to adjudicate 
the issue, especially in light of any 
newly received treatment records, that 
development should be accomplished.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


